DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings with 13 Sheets of Figs. 1-14 received on 8/25/2020 are acknowledged and accepted.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because :
Abstract recites “method of manufacturing an optical element according to the present disclosure includes,” in lines 1-2. This is incorrect language. Examiner suggests –method of manufacturing an optical element including,--
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5,10,11,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 4,990,415 A, hereafter Yu) in view of Watanabe et al (US 2002/0003637 A1, hereafter Watanabe).
Regarding Claim 1, Yu teaches (fig 1-4) a method for manufacturing an optical element (process for manufacturing holograms and holographic images, col 3, lines 30-35), comprising: 
	a first step of performing, after affixing a hologram forming material (light sensitive material 65, col 4, lines 25-28) to a glass substrate (glass substrate 5, col 3, lines 39-41), interference exposure (light sensitive material is exposed  and processed according to techniques known in the art, col 4, lines 37-41, laser interference pattern, col 1, lines 21-28) on the hologram forming material (light sensitive material 65, col 4, lines 25-28), thereby forming a hologram layer (hologram, col 5, lines 15-16) at the glass substrate (glass substrate 5, col 3, lines 39-41); and 
	a second step of affixing (attachment to end use substrate, col 2, lines 23-28) the hologram layer (hologram, col 5, lines 15-16), peeled off (peeled from, col 5, lines 17-22) from the glass substrate (glass substrate 5, col 3, lines 39-41), to a plastic substrate (final substrate material, acrylic, col 1, lines 65-68, plastic visor, col 2, lines 38-42).
	However Yu does not teach
	glass substrate having a marking portion and second substrate having a first alignment mark; and 
	wherein the second step includes using the first alignment mark on the secondsubstrate and a second alignment mark formed at a position corresponding to the marking portion, in the hologram layer during the interference exposure to implement positioning of the second substrate and the hologram layer.
	Yu and Watanabe are related as affixing of hologram layers on substrates.
	Watanabe teaches (fig 1,3,5)
	glass substrate (glass substrate 26, p36, lines 1-10) having a marking portion (alignment chromium pattern 28, p36, lines 1-15) and second substrate (substrate 31, p39, lines 1-7) having a first alignment mark (alignment marks 32, p39, lines 1-10); and 
	wherein the second step includes using the first alignment mark (alignment marks 32, p39, lines 1-10) on the second substrate (substrate 31, p39, lines 1-7)  and a second alignment mark (alignment marks 22, p35, lines 1-9) formed at a position corresponding to the marking portion (alignment chromium pattern 28, p36, lines 1-15) in the hologram layer (hologram layer 13, fig 1, hologram layer 20, fig 5, p39, lines 1-10) during the interference exposure (interfere, p37, lines 1-14) to implement positioning of the second substrate (substrate 31, p39, lines 1-7)  and the hologram layer (hologram layer 20, fig 5, p39, lines 1-10). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yu to include the teachings of Watanabe such that glass substrate having a marking portion and second substrate having a first alignment mark; and wherein the second step includes using the first alignment mark on the second substrate and a second alignment mark formed at a position corresponding to the marking portion in the hologram layer during the interference exposure to implement positioning of the second substrate and the hologram layer for the purpose of aligning layers using marks which are unsusceptible to any displacement and of high precision (p20, lines 6-9).


Regarding Claim 2, Yu-Watanabe teach the method for manufacturing an optical element according to claim 1, 
	wherein the first step includes affixing the hologram forming material (light sensitive material 65, col 4, lines 25-28, Yu, glass substrate 26, p36, lines 1-10, Watanabe) to a first surface of the glass substrate (glass substrate 5, col 3, lines 39-41, glass substrate 26, fig 3, Yu, ) at which the marking portion (alignment chromium pattern 28, p36, lines 1-15, Watanabe) is formed.
	However Yu-Watanabe do not teach affixing the hologram forming material to a second surface of the glass substrate opposite to the first surface.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to affix the hologram forming material to a second surface of the glass substrate opposite to the first surface, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 C.C.P.A. 1950).  A person of ordinary skill in the art would have been motivated to affix the hologram forming material to a second surface of the glass substrate opposite to the first surface for the purpose of using an easier technique of different object and reference beam exposures of the interference fringes for the marking portion and the hologram region.

Regarding Claim 3, Yu-Watanabe teach the method for manufacturing an optical element according to claim 1, 
	wherein at the glass substrate (glass substrate 26, p36, lines 1-10, Watanabe), the marking portion (alignment chromium pattern 28, p36, lines 1-15) is provided at a position, at which the second alignment mark (alignment marks 22, p35, lines 1-9)  is formed, outside an optically effective region (main hologram 21, fig 1) in the hologram layer (hologram layer 13, fig 1, hologram layer 20, fig 5, p39, lines 1-10).

Regarding Claim 4, Yu-Watanabe teach the method for manufacturing an optical element according to claim 1, 
	wherein the second step includes using the plastic substrate (final substrate material, acrylic, col 1, lines 65-68, plastic visor, col 2, lines 38-42, Yu, substrate 31, p39, lines 1-7, fig 5, Watanabe) at which the first alignment mark (alignment marks 32, p39, lines 1-10, Watanabe)  is disposed at a position in consideration of shift (fig 6, 22” and 32”) of an exposure position at the first alignment mark (alignment marks 32, p39, lines 1-10)  from the marking portion (alignment chromium pattern 28, p36, lines 1-15).

Regarding Claim 5, Yu-Watanabe teach the method for manufacturing an optical element according to claim 1, 
	wherein the second step includes bonding the plastic substrate (final substrate material, acrylic, col 1, lines 65-68, plastic visor, col 2, lines 38-42, Yu) and the hologram layer (hologram, col 5, lines 15-16)  to each other via an adhesive (adhesive, col 5, lines 23-28, Yu).

Regarding Claim 10, Yu teaches (fig 1-4) an optical element (holographic elements, col 1, lines 6-8), comprising: 
	a plastic substrate (final substrate material, acrylic, col 1, lines 65-68, plastic visor, col 2, lines 38-42); and 
	a hologram layer (hologram, col 5, lines 15-16) affixed to the plastic substrate (final substrate material, acrylic, col 1, lines 65-68, plastic visor, col 2, lines 38-42) and 	
the plastic substrate (final substrate material, acrylic, col 1, lines 65-68, plastic visor, col 2, lines 38-42)  and the hologram layer (hologram, col 5, lines 15-16) are affixed to each other.
	However Yu does not teach
	second substrate having a first alignment mark;
and hologram layer having a second alignment mark exposed together with interference fringes, 
	wherein in order for the first alignment mark and the second alignment mark to have a predetermined positional relationship therebetween, the second substrate and the hologram layer are affixed to each other.
	Yu and Watanabe are related as affixing of hologram layers on substrates.
	Watanabe teaches (fig 1,3,5),
second substrate (substrate 31, p39, lines 1-7) having a first alignment mark (alignment marks 32, p39, lines 1-10);
	and hologram layer (hologram layer 13, fig 1, hologram layer 20, fig 5, p39, lines 1-10) having a second alignment mark (alignment marks 22, p35, lines 1-9) exposed together with interference fringes (interfere, p37, lines 1-14), 
	wherein in order for the first alignment mark (alignment marks 32, p39, lines 1-10) and the second alignment mark (alignment marks 22, p35, lines 1-9) to have a predetermined positional relationship therebetween, the second substrate (substrate 31, p39, lines 1-7) and the hologram layer (hologram layer 13, fig 1, hologram layer 20, fig 5, p39, lines 1-10) are affixed to each other (hologram mounted on a substrate, p2, lines 1-2).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yu to include the teachings of Watanabe such that second substrate having a first alignment mark;
and hologram layer having a second alignment mark exposed together with interference fringes, wherein in order for the first alignment mark and the second alignment mark to have a predetermined positional relationship therebetween, the second substrate and the hologram layer are affixed to each other for the purpose of aligning layers using marks which are unsusceptible to any displacement and of high precision (p20, lines 6-9).  

Regarding Claim 11, Yu-Watanabe teach the display device, comprising: 
	an imaging light generating device (head-up display and plastic visor, col 1, lines 18-20, col 2, lines 38-42, Yu)  configured to generate imaging light; and 
	an optical system including a diffraction element (hologram in a visor or head up display which acts as a diffraction element) configured to diffract the imaging light emitted from the imaging light generating device (liquid crystal display device 6, fig 11, p39, lines 1-7, Watanabe), 
	wherein the diffraction element (hologram in a visor or head up display which acts as a diffraction element) is constituted of the optical element (holographic elements, col 1, lines 6-8) according to claim 10.

Claim(s) 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 4,990,415 A, hereafter Yu) in view of Watanabe et al (US 2002/0003637 A1, hereafter Watanabe) and further in view of Yin et al (US 5,499,117A, hereafter Yin).
Regarding Claim 6, Yu-Watanabe teach the method for manufacturing an optical element according to claim 1, 
	wherein the plastic substrate (final substrate material, acrylic, col 1, lines 65-68, plastic visor, col 2, lines 38-42, Yu and hence the surface and the hologram are curved) has a curved shape (holographic element is fixed to a curved surface).
	However Yu-Watanabe does not teach glass substrate is curved.
	Yu-Watanabe and Yin are related as glass substrates.
	Yin teaches (fig 1)
	glass substrate (glass exposure substrate 11, col 2, lines 13-15) is curved (curved, col 2, lines 7-10).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yu-Watanabe to include the teachings of Yin such that glass substrate is curved for the purpose of utilizing the optical element in automotive head up displays (col 1, lines 12-15).

Claim(s) 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 4,990,415 A, hereafter Yu) in view of Watanabe et al US 2002/0003637 A1, hereafter Watanabe) and further in view of Noguchi et al (US 2017/0261751 A1, hereafter Noguchi).
Regarding Claim 7, Yu-Watanabe teach the method for manufacturing an optical element according to claim 1.
	However Yu-Watanabe do not teach 
	wherein the first step includes using reference light and object light, which are composed of spherical waves, to perform the interference exposure on the hologram forming material.
	Yu-Watanabe and Noguchi are related as interference exposure..
	Noguchi teaches (fig 4)
	wherein the first step includes using reference light (Lr) and object light (Ls), which are composed of spherical waves (light which enters first diffraction element 61, is a spherical wave, p35, lines 1-3), to perform the interference exposure (interference fringes 611, p35, lines 1-4) on the hologram forming material (material forming first diffraction element 61, p34, lines 1-4).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yu-Watanabe to include the teachings of Noguchi such that wherein the first step includes using reference light and object light, which are composed of spherical waves, to perform the interference exposure on the hologram forming material for the purpose of outputting light of highest diffraction efficiency (p35, lines 6-10).

Claim(s) 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 4,990,415 A, hereafter Yu) in view of Watanabe et al (US 2002/0003637 A1, hereafter Watanabe) and further in view of Saito et al (JP 2016-188906 A, of record, hereafter Saito).

Regarding Claim 8, Yu-Watanabe teach the method for manufacturing an optical element according to claim 1.
	 However Yu-Watanabe do not teach 
	further comprising a third step of performing, after affixing a second hologram forming material to the glass substrate, interference exposure on the second hologram forming material, thereby forming a second hologram layer at the glass substrate; and a fourth step of overlapping and affixing the second hologram layer, peeled off from the glass substrate, to the first hologram layer affixed to the plastic substrate	Yu-Watanabe and Saito are related as interference exposure.
	Saito teaches (fig 1a-1b)
	further comprising a third step of performing, after affixing a second hologram forming material (holographic material layer 4B, p24, lines 1-4)  to the substrate (second film 3B, p24, lines 1-4), interference exposure (interference exposure, p25, lines 1-5, fig 1b) on the second hologram forming material (holographic material layer 4B), thereby forming a second hologram layer (hologram formed on 4B) at the substrate (second film 3B); and 
	a fourth step of overlapping and affixing the second hologram layer (hologram formed on 4B), peeled off from the substrate (2nd film 3B is peeled off from 4B, p24, line 5), to the first hologram layer (hologram material layer 4B) affixed to the plastic substrate (2nd substrate 5B, p21, lines 1-7).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yu-Watanabe to include the teachings of Saito such that further comprising a third step of performing, after affixing a second hologram forming material to the glass substrate, interference exposure on the second hologram forming material, thereby forming a second hologram layer at the glass substrate; and a fourth step of overlapping and affixing the second hologram layer, peeled off from the glass substrate, to the first hologram layer affixed to the plastic substrate for the purpose of utilizing a technique for suppression of deflection caused by expansion and contraction of holographic layers (p7, lines 1-3).
	
Allowable Subject Matter
Claim 9 is allowed.

REASONS FOR ALLOWANCE
Claim 9 is allowed over the cited art of record for instance (US 4,990,415 A,US 2002/0003637 A1, JP 2016-188906 A, US 2018/0239150 A1).
 for at least the reason that the cited art of record fails to teach or reasonably suggest a method, the method in combination with limitations in Lines 2-15 of the claim, comprising:
“ a third step of affixing a laminated body of the first hologram layer and the second hologram layer, peeled off from the glass substrate, to a plastic substrate having a first alignment mark, wherein the third step includes using the first alignment mark on the plastic substrate, and at least one of a second alignment mark formed at a position corresponding to the marking portion in the first hologram layer in the first step and a third alignment mark formed at a position corresponding to the marking portion in the second hologram layer in the second step to implement positioning of the plastic substrate and the laminated body.”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshida et al (US 2018/0239150 A1) teaches (fig 31-33, p450) laminating a first holographic diffraction grating to a second holographic grating (p500,501) using alignment marks (p60, 602,617), but does not teach peeling the laminated structure from a glass substrate and adhering to a plastic substrate using first, second and third alignment marks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.V.D./
Jyotsna V Dabbi							9/27/2022Examiner, Art Unit 2872        

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872